FILED
                             NOT FOR PUBLICATION                            APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YIMEI WENG,                                      No. 07-73852

               Petitioner,                       Agency No. A072-783-600

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted April 5, 2011

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Yimei Weng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Lin v. Holder, 588 F.3d 981, 984


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Weng’s second motion to

reopen as untimely and numerically barred, where the motion was filed nearly

eleven years after the immigration judge’s December 6, 1996, order denying her

first motion to reopen, see 8 C.F.R. § 1003.2(c)(2), and Weng failed to show

changed circumstances in China in order to qualify for the regulatory exception to

the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin, 588 F.3d at 988-89 (record

did not show material change in enforcement of family planning laws sufficient to

establish changed country conditions and excuse an untimely motion to reopen).

      Weng’s contention that on December 13, 1994, she was improperly ordered

removed in absentia is belied by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73852